Motion to amend remittitur granted. Return of remittitur requested, and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that he was deprived of due process in violation of the Fifth and Fourteenth Amendments to the Constitution of the United States in that there were introduced against him in this disciplinary proceeding statements elicited from him under threat of disbarment if he did not make such statements. The Court of Appeals held that there was no violation of appellant’s constitutional rights. [See 22 N Y 2d 813.]